TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 20, 2013



                                     NO. 03-13-00688-CV


                                 Rodgy Lee Nesby, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PEMBERTON




The Court being of the opinion that it is without jurisdiction of the cause and that the appeal

should therefore be dismissed for want of jurisdiction: Therefore, the Court dismisses the appeal

for want of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.